UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ODGERS BERNDTSON, LLC,

                             Plaintiff,                      Case No. 1:21-cv-05652

                   -against-                                 DECLARATION OF
                                                             DAVID N. KLEINMANN
JAVIER O’NEIL and VALERIA ESCAMILLA,

                             Defendants.



         David N. Kleinmann declares under penalty of perjury under the laws of the United States

of America, pursuant to 28 U.S.C. § 1746, that:

         1.        I am an attorney duly admitted to practice law before this Court and am a partner

at the law firm of Tarter Krinsky & Drogin LLP, attorneys for plaintiff Odgers Berndtson, LLC

(“Odgers”) in this litigation.

         2.        Attached hereto as Exhibit 1 is a true and correct copy of the Complaint in the

above-captioned action.

         3.        On June 27, 2021, Odgers, through its counsel, sent via electronic mail letters to

Javier O’Neil (“O’Neil”) and Valeria Escamilla (“Escamilla”) informing each that Odgers had

become aware of their misappropriation of a substantial number of documents comprising Odgers’

confidential information and trade secrets. Attached hereto as Exhibits 2 and 3, respectively, are

true and correct copies of the letters sent to O’Neil and Escamilla. Odgers demanded that, by June

29, 2021, O’Neil and Escamilla return copies of all such information to Odgers; disclose whether

or not such information had been disseminated to third parties, including where the information

had been placed; and provide Odgers with access to their computer systems to confirm that all

Odgers information had been returned.


{Client/084432/3/02424764.DOCX;1 }                 -1-
         4.        Both O’Neil and Escamilla received the emails and responded through separate

counsel on June 29, 2021. Attached hereto as Exhibits 4 and 5, respectively, are true and correct

copies of the letters received from counsel for O’Neil and Escamilla.

         5.        Both refused to meet Odgers’ demands by returning Odgers information and take

the reasonable steps Odgers requested so that it could ensure that its confidential information and

trade secrets had not ben disseminated to third-parties. O’Neil and Escamilla each pretended that

Odgers was acting maliciously towards them and that they were innocent victims. O’Neil claimed

the letter to him was “baseless, harassing and intimidation” and that any allegation he took Odgers’

confidential information or trade secrets was “based on pure speculation, not facts or evidence.”

Ex. 4. Escamilla likewise claimed that the allegations in the letter were “unwarranted and

unsupported by the facts” as she “did not disclose any confidential information or trade secrets”

and that Odgers was merely retaliating against her for resigning. Ex. 5.

         6.        Accordingly, on June 30, 2021, Odgers filed the Complaint. Minutes thereafter, at

11:04 AM, informed counsel for the Defendants of the filing, and gave them notice of the

upcoming filing of the Order to Show Cause. Attached hereto as Exhibit 6 is a true and correct

copy of the electronic mail sent to counsel for the Defendants. Odgers will be providing copies of

the Order to Show Cause filings immediately after they are filed.

         7.        As described in the other declarations accompanying this Order to Show Cause, the

defendants have taken an enormous amount of confidential information and trade secrets from

Odgers and have indicated their intent to use that information for their subsequent work which is

presently at a competitor of Odgers, Teneo. Without prompt action, and unless a temporary

restraining order and preliminary injunctive relief is issued, Odgers will suffer immediate and

irreparable harm.




{Client/084432/3/02424764.DOCX;1 }                -2-
         8.        As such, Odgers has no adequate remedy at law and should be granted a preliminary

injunction requiring that O’Neil and Escamilla return to Odgers copies of Odgers’ confidential

information and trade secrets—things that O’Neil and Escamilla have no right to possess or

continue using—and cease and desist any disclosure or use of that confidential information and

trade secrets.

         9.        Odgers respectfully requests that a temporary restraining order be entered, pursuant

to Rule 65 of the Federal Rules of Civil Procedure, pending the hearing of its application for a

preliminary injunction.

         10.       There has been no prior application for the within relief requested in this or any

other court of competent jurisdiction.

Dated: New York, New York
       June 30, 2021




                                                                David N. Kleinmann




{Client/084432/3/02424764.DOCX;1 }                 -3-
